Citation Nr: 0327429	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  95-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left elbow, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right elbow, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.  

8.  Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran provided testimony at a Travel 
Board hearing conducted by the undersigned in June 1997.  
This matter was previously before the Board, but was remanded 
in September 1997 for additional development. 


REMAND

In January 2003, the Board is undertook additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When such development was completed, the Board 
provided notice of the development as required by Rule of 
Practice 903.  Nevertheless, a remand to the RO is required 
in this case because the veteran did not waive his right to 
have the RO consider the new evidence in the first instance.  
Thus, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  In view of 
the foregoing, this case is remanded to the RO for the 
following actions.  

The RO should review the veteran's claim 
in the light of the evidence received 
into the record since January 2003.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



